This appeal, as presented on an inadequate record, is inscrutable. The defendant, who is the only party to submit a brief, describes the case as “an appeal from the denial of a petition to establish a report in the Appellate Division” for the Northern District. The Appellate Division held that there was no compliance with Rule 30 of the Rules of the District Courts (1965). We assume that this was the applicable rule. The defendant argues that the Appellate Division should have considered the merits of the District Court decision. The only decision on the merits was in the trial of this action of contract for labor and materials. After a finding for the plaintiff, the defendant’s motion for a new trial was denied. The alleged errors were denial of the motion and the refusal of three requests for rulings. The defendant was not entitled to a new trial because, as he asserts, he was not represented by counsel at the original trial or because the finding was against the weight of the evidence in that the plaintiff had accepted a check in full payment of his claim. Whittaker Chain Tread Co. v. Standard Auto Supply Co. 216 Mass. 204, 208. There was nothing to show an abuse of discretion in failing to conclude that the finding for the plaintiff was against the weight of the evidence. Daddario v. Gloucester, 329 Mass. 297, 301.

Order denying petition to establish report affirmed.